Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered September 4, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence, viewed as a whole, supported a reasonable inference that defendant acted as a steerer in the drug transaction (see, People v Bello, 92 NY2d 523). Concur — Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.